Citation Nr: 1707268	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-11 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Augusta, Maine.  Jurisdiction was subsequently transferred to the Oakland, California RO.

In August 2013, the Veteran presented sworn testimony during a personal hearing in Oakland.  A transcript of the hearing has been associated with the claims file.

In October 2014, the Board remanded the Veteran's claims for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his neck disability, low back disability, and headaches are related to his military service.  Specifically, he asserts that his neck and back disabilities and headaches are due to in-service falls.  See Veteran's statement dated April 2009 and August 2009.  Additionally, he reports back and neck pain and headaches in and since service.  Alternatively, he asserts that his headaches are due to his service-connected bilateral hearing loss.

His service treatment records (STRs) show that he complained of back and neck pain on multiple occasions.  See STRs dated January 1984, September 1984, April 1985, and April 1986.  Physical examinations of the neck showed muscle spasms, mild torticollis, and cervical sprain.  An x-ray report of the spine was negative, except for abnormal curvature of the cervical spine.

With respect to the low back and neck disabilities, post-service treatment records include current diagnoses of degenerative joint disease (DJD) of the cervical, thoracic and lumbar spine.

In an August 2009 VA examination report, a VA examiner stated that he was unable to render an opinion as to the etiology of the Veteran's back and neck disabilities without resorting to mere speculation.  In support of the examiner's inability to provide an opinion, he cited to the Veteran's STRs that show complaints of back and neck pain and the examining physician's assessments thereof.  The August 2009 examiner found that the Veteran "never had any major trauma to the neck or back."  Furthermore, the examiner emphasized the absence of documentation of back and treatment during the years immediately following service.

In October 2014, the Board remanded the appeal, finding that the August 2009 VA was inadequate to the extent that the examiner's statements relied largely on the absence of documented medical treatment and failed to give an opinion due consideration to the Veteran's competent account of neck and low back pain symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir 2007); 38 CF R. §§ 3.159(a)(2), 3.303(a) (2016).  The Board directed the AOJ to obtain an addendum opinion as to the etiology of the Veteran's neck and low back disabilities.

In June 2015, the VA physician who provided the August 2009 medical opinion, opined that the Veteran's neck and low back disabilities were less likely than not related to his military service.  As a rationale, the VA physician provided a reiteration of the medical history noted in the August 2009 opinion.  He also stated that the Veteran has reported back and neck pain over the years and that he has current diagnoses of degenerative joint disease, which were not present during service.

The Board finds that the June 2015 addendum opinion is inadequate to the extent that the examiner failed to address whether the Veteran's report of continued back and neck pain in and since service supports a link between his documented in-service complaints and his current spinal disorders.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).  Importantly, the VA physician failed to provide a rationale as to why the Veteran's low back and neck disabilities are less likely than not related to his military service, other than citing to the Veteran's STRs showing no abnormalities.  

As the record still does not contain a medical opinion clearly based on full consideration of all medical and objective evidence, as well as all lay assertions-to continuity of associated symptoms, the evidence remains inadequate to resolve the claims of entitlement to service connection for neck and back disabilities.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that remand is necessary to obtain a VA medical opinion to determine the etiology of the Veteran's neck and back disabilities.  See Stegall v. West, 11 Vet. App ( the United States Court of Appeals for Veterans Claims (Court)  held that compliance with remand instructions is neither optional nor discretionary.)

As to headaches, in September 2009, a VA examiner opined that the Veteran's headaches are not related to his hearing loss, but rather to his neck disability.  Crucially, the VA examiner did not provide an opinion as to whether the Veteran's headaches are related to his military service or whether they are aggravated by his service-connected hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (requiring consideration of all raised theories of entitlement).  Therefore, upon remand, the Board finds that an addendum opinion should be obtained to address the etiology of the Veteran's headaches.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since October 2014.  All such available documents should be associated with the claims file. 

2.  Then, refer the claims file to an appropriate physician to determine the nature and etiology of the Veteran's low back and neck disabilities.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that low back and neck disabilities had its/their onset during military service or is/are otherwise related to service.

The VA opinion provider(s) should also address the Veteran's lay testimony regarding his symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

In addressing the above opinion, the VA physician should comment and discuss the STRs documenting the Veteran's complaints of back and neck pain and the lay statements of record that indicate that the Veteran had back, neck, and headaches symptoms in and since service.  See Veteran's brother's statement dated July 2009 and Veteran's mother statement dated July 2009.

3.  Then, the claims folder should be referred back to the VA physician who provided the September 2009 VA opinion regarding the Veteran's claim for headaches.  The physician should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the physician.  The need for an additional examination of the Veteran is left to the discretion of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that headaches had their onset during military service or are otherwise related to service.

Additionally, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the headaches were aggravated by his service-connected bilateral hearing loss.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



